The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/08/22 has been entered.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 6, 8, 10, 13, 14, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In each of the independent claims 1, 8 and 16, the recitation of “a second pair of outriggers … moveable between the retracted position and the extended position” (emphasis added) is unclear. While there is antecedent basis for extended and retracted positions of a first pair of outriggers, the second pair of outriggers are moveable to distinct retracted and extended positions, not to the same positions as the first pair of outriggers.
Similarly, the references to “the retracted position” and “the extended position” in claims 5, 13 and the last subparagraph of claim 16 are also indefinite.
Also in claim 1, lines 4-5 recite “the skid including one or more ballast compartments”, but line 15 then recites “one or more ballast compartments disposed in the skid”. 
Also in claim 16, penultimate line, the recitation “the one or more outriggers” lacks proper antecedent basis.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8, 10, 13, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kekeisen et al (DE 4441942) in view of Lieberman (US 7,574,832), Dominguez (US 10,826,156) and Chambers (US 10,393,324), all previously cited.
Kekeisen shows a mobile tower system comprising (note: Kekeisen does not utilize reference numerals in the drawings):
a tower skid assembly removably loadable on a truck (Figs. 3-4), the tower skid assembly including:
a skid (i.e., “roll-off frame) having a front portion opposite a back portion, the skid including one more ballast compartments (the skid is placed on and locked to a separate ballast frame, thus forming a unified assembly as in Figs. 5-8; therefore, at least when so unified, the skid is considered to include a ballast compartment),
a deck coupled to the skid (shown in Fig. 5),
a hoisting member fixed to the front portion of the skid for removably loading the tower skid assembly on the truck (Figs. 3-4),
a first pair of outriggers disposed at the front portion of the skid and moveable between a retracted position and an extended position (Figs. 5-8, 10-12),
a second pair of outriggers disposed at the back portion of the skid and moveable between [the] a retracted position and [the] an extended position (Figs. 5-8, 10-12), and
a tower framework fixed to the deck proximate to the back portion of the skid opposite the hoisting member fixed to the front portion of the skid such that, when the tower skid assembly is removably loaded on the truck via the hoisting member, the hoisting member is disposed proximate to a cab of the truck and the tower framework is disposed proximate to a back end of the truck (see at least Figs. 1-4, noting that the back portion of the skid is considered to be any or all of the portion rearward of the extreme front portion where the hoisting member is fixed – as broadly claimed, nothing precludes this interpretation);
a tower pivotably coupled to the tower framework, the tower including a base member and a top member longitudinally aligned with the base member, the top member extendable a vertical distance relative to the base member, the tower being pivotable between a stowed position (Figs. 6, 9) and a use position (Figs. 8, 12), wherein, when in the stowed position, the tower is horizontally disposed with respect to a surface of the deck, and, when in the use position, the tower is vertically disposed with respect to the surface of the deck; and
a hydraulic actuator connected to the top member to extend the top member the vertical distance relative to the base member (not shown but the specification describes hydraulic lines connected to a hydraulic power source for raising the mast/tower).
Kekeisen does not show that when in the stowed position, the top member of the tower is disposed proximate to the hoisting member disposed proximate to the cab of the truck. Rather, it is disposed distally from the hoisting member and the cab of the truck (Fig. 3).
Lieberman shows a portable telescoping tower assembly 12 generally similar to that of Kekeisen that can be mounted on a trailer 14, or alternatively on a truck, skid or barge (col. 1:7-9; col. 3:49-51). The tower is pivotally mounted on a tower framework 22 and has a stowed position in which it is horizontally disposed relative to a deck surface 20 of the trailer (Fig. 1) and a use position in which it is vertically disposed (Figs. 2-3). The tower framework is fixed to the trailer deck surface proximate to a back portion thereof (opposite to a towing end of the trailer, i.e., away from the cab of the towing vehicle) such that, when in the stowed position, a top member 44 of the tower is disposed proximate to a front portion of the trailer (i.e., towards the cab of the towing vehicle). Although Lieberman does not explicitly disclose the relationship of the stowed position of the tower to the cab of a truck in the alternative skid-mounted embodiment, it is logical to conclude that the stowed orientation of the tower in such an embodiment would (or at least could) remain the same, i.e., the top member of the tower would be proximate to the truck cab and the tower framework would be positioned in the back portion of the skid.
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus of Kekeisen by orienting the tower such that, when in the stowed position, the top member of the tower was disposed proximate to the hoisting member disposed proximate to the cab of the truck, as suggested by Lieberman, as this would simply be an art recognized, alternate equivalent way to orient a collapsible tower in a stowed position for road transport, and may provide increased protection of the equipment mounted at the top of the tower during such transport.
Additionally, to any extent the limitation is deemed to define over Kekeisen (or if the claim is further amended to clearly do so), it would have been obvious to have mounted the tower framework of Kekeisen at the back portion of the skid opposite the front portion of the skid, as taught by Lieberman, as this would more readily accommodate orienting the top member of the tower toward the truck cab when in the stowed position.
Kekeisen also does not explicitly disclose that the first and second pairs of outriggers are disposed at obtuse angles relative to the respective front and back portions of the skid, or that the one or more ballast compartments are disposed in the skid between the first pair of outriggers or between the second pair of outriggers.
However, Kekeisen does show in Figs. 9-12 an embodiment in which the skid remains attached to the host vehicle and uses the weight thereof as ballast rather than utilizing a separate ballast frame. In this embodiment, at least the front pair of outriggers, when in the Figs. 11-12 position, are disposed at obtuse angles relative to the front portion of the skid (inherent, inasmuch as they are straddling the sides of the truck cab). Although the operation of the analogous outriggers in the Figs 1-8 embodiment is not entirely clear, it is believed that they are capable of swiveling in an arc from a retracted position adjacent an edge of the skid to the extended position in a similar manner. 
Dominguez shows a portable skid or pallet mounted tower system, wherein a base (skid) of the tower system has one or more ballast compartments disposed therein between first or second pairs of outriggers (see Figs. 19-23 and col. 12:31-53).
Chambers shows a generally similar portable tower system, which can be mounted on either a trailer or skid (Fig. 1), and wherein first and second pairs of outriggers 18 are disposed at obtuse angles relative to the respective front and back portions of the skid and are moveable between retracted and extended positions (Figs. 1, 2 and 8).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have additionally modified the apparatus of Kekeisen by disposing the first and second pairs of outriggers at obtuse angles relative to the respective front and back portions of the skid, and by disposing the one or more ballast compartments in the skid between the first or second pair of outriggers, as jointly suggested by Dominguez and Chambers, to provide a convenient means of accommodating a variable amount of ballast and to provide a wider “spread” of the outriggers which would be more effective at preventing tip-overs in multiple directions.
Re claims 2 and 3, Dominguez further discloses a hydraulic pump 76 disposed with the deck, and one or more controls (such as but necessarily limited to 62) disposed with the deck, wherein the tower skid assembly further includes a cabinet fixed to the deck, and wherein the hydraulic pump is housed in the cabinet, or the one or more controls are housed in the cabinet (Figs. 15-16). The inclusion of such features in the apparatus of Kekeisen as modified in the manner above would have been a simple design expediency to provide a safe and secure placement of the hydraulic operating components.
Re claims 5, 13 and 16, Kekeisen further discloses that one or more cables attached to a portion of the top member of the tower are guyed back to the first and second pairs of outriggers when the outriggers are in the retracted position or in the extended position (see Figs. 5 and 10, and note: “integrated support and guying”, “the support consists of extension bars”, “bracing is done by ropes … which are mounted on the extension beam”).
Re claims 6 and 14, Kekeisen does not show that the tower skid assembly includes a cabinet fixed to the deck, the cabinet including racks fixed on an inside surface of the cabinet, the racks for mounting one or more pieces of equipment thereto.
However, Dominguez still further discloses that the deck of the skid includes at least one equipment cabinet fixed thereto, the cabinet having racks 68 fixed on an inside surface thereof for mounting equipment thereto used in operation of the tower (Fig. 15).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the apparatus of Kekeisen by providing a cabinet fixed to the deck, wherein the cabinet included racks fixed on an inside surface thereof for mounting one or more pieces of equipment thereto, as taught by Dominguez, to provide a convenient and secure place to store equipment used for operation of the tower assembly.
Re claims 8 and 17, in addition to the limitations previously addressed, Kekeisen additionally discloses a truck including a hoist mechanism attached to a back portion of the truck (e.g., Figs 3-4), wherein the tower skid assembly is removably loadable on the truck via the hoist mechanism.
Re claim 10, since Dominguez discloses that the amount of ballast can vary based on the particular operating parameters required (Figs. 20-21), basing the amount of ballast “at least in part on a maximum weight capacity of the truck”, as broadly claimed, would have been an obvious reason to alter the amount of ballast used, as clearly it would be preferable to not go over the total weight capacity of the truck.

Applicant’s arguments with respect to claims 1-3, 5, 6, 8, 10, 13, 14, 16 and 17 have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925. The examiner can normally be reached Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

11/22/22